The facts as alleged in the petition for mandamus. were:
« — That a decree was entered against the relators prior to the taking effect of Act No. 186, Laws of 1895.
6 — That on March 25, 1896, a motion for the settlement of the case under said act was submitted to the circuit court for the county of Calhoun, in chancery; that on April 1, 1896, respondent made an order, in which he stated that where there is contention about the evidence, as in this case, he felt it was better to settle the case upon the whole record, as presented to him; that upon presentation of said record at the next session of the court on April 10,1896, he would sign it as a settlement of the ease.